Case 1:18-cv-02621-ER-KNF Document 58 Filed 02/09/19 Page 1 of 1
STUART H. FINKELSTEIN, ESQ.

FINKELSTEIN LAW GROUP, PLLC
338 Jericho Turnpike
Syosset, New York 11791
(718) 261-4900

February 9", 2019

The Honorable Edgardo Ramos

United States District Court

Southern District of New York - Courtroom 619
Thurgood Marshall United States Courthouse
40 Foley Square

New York, New York 10007

Re: Figueroa v. 153 East 33rd St, et al
Case No.: 1:18-cv-02621-ER

Dear Judge Ramos,

| write in response to your Order of February 8, 2019, Docket Entry 56. Subsequent to all
counsel conducting a telephone hearing with Judge Fox on February 1, 2019, there was a
change in defense counsel John P. Kelly's position to resolve the case. Previous to that
conference, he would only accept a stipulation of dismissal with prejudice, something | could not
agree to as | did not have authority from my client to do so. That is why | requested from Judge
Fox to make a motion to withdraw as counsel for Mr. Figueroa.

Subsequent to that phone conference, Mr. Kelly’s position changed, whereas now he would
accept a stipulation to dismiss, without prejudice, without attorney fees to both sides, and
without costs. This alternative would avoid motion practice, and more importantly, negate any
possibility that Mr. Figueroa would be subject to a demand by defense counsels for attorney
fees and costs in the event of him not refiling the case, pursuing the case pro se, or not hiring
new counsel.

In light of these circumstances, | will be guided by the Court’s instructions.

Very trul ‘yours é
SS The =

Stuart Hf. Finkelstein

SHFi/tc
To all Counsel of record via ECF

 
